[Cite as State v. Karnofel, 2018-Ohio-910.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2017-T-0009
        - vs -                                  :

DELORES KARNOFEL,                               :

                 Defendant-Appellant.           :


Criminal Appeal from the Girard Municipal Court, Case No. 2016 CRB 01103.

Judgment: Affirmed.


Michael E. Bloom, Girard City Prosecutor, Girard Municipal Court, 100 North Main
Street, Girard, OH 44420 (For Plaintiff-Appellee).

Delores Karnofel, pro se, 1528 Greenwood Avenue, Girard, OH 44420 (Defendant-
Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Delores Karnofel, appeals from the judgment of the Girard

Municipal Court, convicting her of two counts of exterior property maintenance violations

under the City of Girard Zoning Code. Appellant appears to argue the trial court erred in

finding her guilty of the charges because her defense, that she has been actively

attempting to ameliorate the conditions leading to the charges, was sufficient to

overcome the evidence upon which the charges were premised. We affirm the trial

court’s judgment.
      {¶2}   On November 22, 2016, the city of Girard filed two complaints in the

Girard Municipal Court; the first complaint alleged appellant violated Girard Residential

Property Maintenance Code, Section 1323.10(b)(1), which prohibits a resident to

“permit the exterior walls, doors, windows, porches, floors, steps, railings, trim, glass

and/or screens to be in a state of disrepair [and] failing to restore said items to good

condition.” The second complaint alleged appellant violated Girard Residential Property

Maintenance Code Section 1323.07(a), asserting appellant did “fail to maintain in good

repair all dwelling structures and all exterior parts preventing these from performing the

function for which such structure or part of any feature was designed or intended to be

used.” Both charges were misdemeanors of the fourth degree.

      {¶3}   On November 28, 2016, appellant filed a pro se “Answer and Motion to

Dismiss.” In the pleading, appellant asserted she was involved in civil litigation against

contractors who allegedly failed to complete the work on her residence that led to the

underlying charges. She therefore maintained, pursuant to Civ.R. 12(B)(6), the city of

Girard failed to state a claim upon which relief could be granted. The trial court denied

the motion and set a trial date for January 4, 2017.

      {¶4}   The matter proceeded to trial, after which the court found appellant guilty

of the charges. Via a January 4, 2017 judgment, the trial court sentenced appellant to

30 days in the Trumbull County jail and a $250 fine. The court suspended 20 days of

the sentence and $200 of the fine. Later, on May 11, 2017, after appellant, a vexatious

litigator, sought and was granted leave to proceed on appeal, this court remanded the

matter to the trial court to enter a nunc pro tunc entry to finalize its January 4, 2017




                                            2
judgment, as required by Crim.R. 32(C). On May 15, 2017, the trial court complied with

the order. On appeal, appellant assigns the following as error:

       {¶5}   “The trial court abused its discretion when it found appellant guilty of two

counts of exterior property maintenance – Girard Zoning Codes 1323.07(a) and

1323.10(b)(1).”

       {¶6}   Preliminarily, appellant has failed to provide this court with a transcript of

proceedings. Her primary argument, in effect, challenges the weight of the evidence

supporting the trial court’s judgment. That is, she asserts her defense, that she has

been diligently attempting to obtain a contractor to fix the conditions at issue, but has

been unsuccessful, served to overcome whatever evidence city of Girard advanced in

support of its allegations. In order to assess the evidence, a transcript of proceedings is

necessary.

       {¶7}   It is well settled that “[a]n appellant is required to provide a transcript for

appellate review.” Warren v. Clay, 11th Dist. Trumbull No. 2003-T-0134, 2004-Ohio-

4386, ¶4, citing Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980). “Such

is necessary because an appellant shoulders the burden of demonstrating error by

reference to matters within the record.” Warren, supra, citing State v. Skaggs, 53 Ohio

St.2d 162, 163 (1978). This court in Clay stated:

       {¶8}   This principle is embodied in App.R. 9(B), which states in * * * part:

       {¶9}   “At the time of filing the notice of appeal the appellant, in writing, shall

order from the reporter a complete transcript or a transcript of the parts of the

proceedings not already on file as the appellant considers necessary for inclusion in the

record and file a copy of the order with the clerk. * * * If the appellant intends to urge on




                                             3
appeal that a finding or conclusion is unsupported by the evidence or is contrary to the

weight of the evidence, the appellant shall include in the record a transcript of all

evidence relevant to the [findings] or conclusion.” Clay at ¶6, quoting App.R. 9(B).

       {¶10} Without a transcript to evaluate the evidence the city submitted in support

of the complaint, this court has nothing to pass upon.        In short, appellant cannot

demonstrate error and we have no choice but to presume validity of the trial court’s

judgment. Clay, supra, at ¶7.

       {¶11} Notwithstanding the foregoing omission, appellant makes a legal

argument challenging the trial court’s decision to proceed with the underlying matter in

light of her pending civil case. Appellant seems to allege the trial court should have

stayed or dismissed the criminal matter because she had a pending civil lawsuit against

the former contractor, who was allegedly negligent in attempting to repair her residence.

We fail to see how appellant’s civil case has any legal impact on the trial court’s ability

to proceed on the complaints filed by the city.

       {¶12} The record discloses appellant moved to dismiss the complaints, pursuant

to Civ.R. 12(B)(6), because of the pending civil case. Appellant offered no legal basis

for her motion, she merely asserted the city of Girard’s Zoning Department was “well

aware” of the civil matter. It is unclear how appellant’s private civil action against the

contractor would have any impact on appellee’s ability to move forward on the

complaints. It is equally unclear why the municipal court would be precluded from

adjudicating the merits of the complaints simply because appellant has a separate and

substantively unrelated civil negligence case pending against an individual not a party to

the criminal action. R.C. 1901.20(A)(1) provides: “[t]he municipal court has jurisdiction




                                             4
to hear misdemeanor cases committed within its territory and has jurisdiction over the

violation of any ordinance of any municipal corporation within its territory* * *.” The

instant matter involved violation of ordinances of the city of Girard, a municipal

corporation.   The alleged violations were misdemeanors of the fourth degree. We

accordingly hold the municipal court did not err in proceeding on the complaints.

      {¶13} Appellant’s assignment of error lacks merit.

      {¶14} For the reasons discussed in this opinion, the judgment of the Girard

Municipal Court is affirmed.



THOMAS R. WRIGHT, P.J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                            5